Judgment Criminal Division of the Supreme Court, Bronx County (Caesar D. Cirigliano, J.), rendered October 23, 2006, convicting defendant, after a nonjury trial, of criminal possession of a weapon in the fourth degree, and sentencing him to a term of three years’ probation, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the court’s credibility determinations, including its evaluation of the different versions of the incident presented by the prosecution and defense witnesses.
We perceive no basis for reducing the sentence. Concur— Gonzalez, EJ., Buckley, Catterson, McGuire and Acosta, JJ.